Citation Nr: 1113307	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection a back disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability).  Although the RO has granted a higher rating during the pendency of this appeal for PTSD, inasmuch as higher ratings are available, and a Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2010, the Veteran was scheduled for a Board hearing that he requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b) (2010).  He failed to report, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issues of service connection for a back disability and service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

PTSD is not shown to result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in August and November 2006 letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the August and November 2006 letters.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's December 2006, May 2008 and September 2008 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by the Veteran's wife and his representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran's representative has challenged the adequacy of the September 2008, examination because it was for employability purposes.  However, the examination was conducted by a staff physician, and contained the findings needed to evaluate the Veteran's disability.  Additional examinations are therefore not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran is currently rated at 70 percent under Diagnostic Code 9411 for his PTSD. 

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.


50
??
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010)

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  In this case, in addition to PTSD, the Veteran has a diagnosis of major depressive disorder.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's claim for service connection for PTSD was received on July 18, 2006.  A January 2007 rating action granted service connection for PTSD and assigned a 50 percent rating effective July 18, 2006.  Thereafter, a rating action in June 2008 revised the earlier decision by increasing the rating from 50 percent to 70 percent, effective July 18, 2006. 

A February 2009 rating action  awarded a total disability rating based on individual unemployability effective February 8, 2007.

In an August 2006 letter, the Veteran's private therapist, C.G.H., DMin (Doctor of Ministry), noted that the Veteran had severe chronic PTSD.  He indicated that the Veteran was employed as an electrician and worked 12+ hours a day.  He had been married for 35 years and had 2 children.  He used medication to sleep at night, but no other psychotropic medications were reported.  The symptoms were a marital relationship that needed help and social isolation.  A GAF score of 45 was assigned.

The Veteran underwent a VA examination in December 2006.  He reported private mental health treatment with C.G.H., but was taking no medications.  The Veteran's PTSD symptoms were reexperiencing the stressor, avoidance behavior and increased arousal.  He experienced daily, recurrent, unwanted and intrusive thoughts of combat.  He had recurrent dreams and nightmares, had very intense night sweating and very restless sleeping.  He had flashbacks which occurred multiple times on a daily basis.  He had developed avoidance behaviors.  He felt uncomfortable around a group of people.  He had avoided crowds and crowded situations.  He did have social activities and did go to dinner on a regular basis with his wife.  He maintained contact with his family.  He had symptoms of increased arousal and insomnia.  He had chronic irritability which had worsened and was associated with a low frustration threshold.  He had difficulty with concentration and said that it worsened when he was irritable.  He had lost his ability to stay focused enough to read a newspaper.  He had hypervigilance involving the security of his home.  He had an exaggerated startle reflex.  He complained of feeling sad most of the time, having a poor appetite and having no energy.  He reported that his psychiatric symptoms interfered with his ability to carry out his work.  He had difficulty paying attention and staying on task.  He had been married for 35 years with one son and two daughters.  He worked in the electric supply field in a family-owned business.  

On examination, he was friendly and cooperative.  He was neatly groomed and had normal speech that was goal directed.  He had no evidence of any type of communication problem.  He had normal memory, orientation and intellectual and cognitive functions.  Mood was low and affect was sad and flat.  His level of anxiety was high.  He had no history of hallucinations.  There was no evidence of psychotic thinking.  He had brief past thoughts of suicide but this was not accompanied by any plan or past suicide attempts.  He denied having homicidal ideation.  He had chronic insomnia.  Insight and judgment were excellent.  The examiner also noted that the Veteran had major depressive disorder which was secondary to his PTSD.  The diagnosis was severe PTSD and major depressive disorder that was of moderate severity.  A GAF score of 44 was recorded.

In a February 2007 letter, the Veteran's private therapist noted that the Veteran's medication for depression had increased.  He had stepped out of the family business because he had problems making decisions and dealing with people.  The therapist indicated that the Veteran could no longer sustain gainful employment due to the incapacitating effects of his PTSD.  He suffered from flashbacks, sleep disorder, severe depression, anger and anxiety disorder, problems of social isolation and inner personal relations.  A GAF score of 40 was recorded.

March 2007 statements were received from the Veteran's wife and daughter.  His wife stated that the Veteran was getting harder to love with.  She was his employer and had to fire him because he could not work all day.  He alienated fellow employees and clients.  He isolated himself from his family and was negative all of the time.  His daughter reported that the Veteran was abusive towards all who worked with him.  He was always angry and could not concentrate on the job.  

The Veteran was seen at a VA mental health clinic beginning in November 2006.  He was described as clean, well groomed, cooperative with good eye contact, a full range of affect, with a somewhat anxious and depressed mood.  Speech was of normal rate and rhythm.  There was no evidence of a thought disorder.  He was alert, and full oriented with good judgment and insight.  He was assigned a GAF of 55.  In January 2007, the examiner noted that the Veteran's mood was blunted, and a GAF of 45 was assigned.  Mental health visits continued in 2007, with a GAF or 45 assigned in February, March, May and July 2007.  In May 2007, he related that he retired from the family owned electrical contracting business, letting his daughter run the business.  While he was not involved in the daily operations, he still did consulting work for them.  In July 2007, it was noted that he was recovering from surgery for a precancerous colon condition.  It was noted that his affect was still blunted, but he was less depressed.  His medication dosages were increased.  In November 2007, the Veteran reported that the medications had helped his mood, and that he was less depressed.  The examiner indicated that he had assigned a GAF of 48 for September 2007.  

In a December 2007 statement, C.G.H. related that the Veteran's medication had been increased (by whom, it is unknown, as C.G.H. has a Doctorate in Ministry).  He repeated the statements made in his February 2007 letter, adding that the Veteran had been seen for 20 individual sessions and 44 group therapy sessions.  The Veteran was cooperative with the treatment program.  His speech was coherent, there were no delusions or hallucinations.  Mood was depressed.  Cognitive functioning: oriented, with some memory impairment.  Concentration, judgment and insight were fair.  He was of above average intelligence, and he did not present a risk to himself or others.  A GAF of 42 was assigned.  

VA outpatient mental health records noted similar findings from November 2007 to September 2008, with a GAF score of 48 assigned throughout the period.  

The Veteran underwent a VA examination in May 2008.  He continued to reexperience the stressors by daily recurrence of unwanted memories of Vietnam.  He had dreams related to the military three nights per week. He had night sweats and flashbacks.  However, with the use of medication, his ability to fall asleep had improved.  He developed avoidance behaviors.  He had reduced interest in significant social activities and generally maintained a low level of socialization.  He avoided crowds.  He maintained activities such as regularly going to dinner with his wife.  He maintained good contact with his relatives.  He had symptoms of increased arousal.  He had chronic insomnia.  He had chronic irritability which was at a very high level and had not undergone any periods of remission.  He had hypervigilance.  He had an exaggerated startle reflex.  He related that his daughter had not done well with the family-owned business, and she was assisting him to wind down the business.  He planned to retire as soon as he could close it, but he had one job left to complete.  He frequently got into arguments with people who worked for him or with customers.  

On mental status examination, he was friendly and very informative.  He was neatly dressed.  His speech was clear with normal rate and normal content.  He had no difficulty carrying activities of daily living.  He was very well oriented to time, person and place and his memory was normal for remote and recent events.  His intellectual functions were in the high normal range and his cognitive functions were normal.  His mood was low and his affect was sad.  He had a high level of anxiety.  He had no history of inappropriate behavior.  He had brief thoughts of suicide that were not accompanied by suicidal planning.  He had no history of homicidal thoughts.  He complained of low level energy and decreased motivation.  His insight and judgment were very good.  The examiner noted that the Veteran's disorder was rated at a severe intensity.  He also had depressive symptoms secondary to PTSD.  He was able to carry out his normal daily activities but his psychiatric symptoms interfered with his employment.  The Veteran continued to maintain a low level of socialization without any significant changes.  He had no impairment with thought process or communication.  He was able to maintain activities of daily living and personal hygiene.  A GAF score of 45 was recorded.

The Veteran underwent a VA examination in September 2008.  The examiner noted that the Veteran reported experiencing high amounts of anxiety where he could not fall or stay asleep every night.  He was hypervigilant and reported that his mood was not good.  He had been irritable and short tempered.  He argued very easily with those around him and had significant problems with his wife and had developed general relationship problems all over.  His wife, son and sister complained that he was cold and insensitive.  He admitted that he used to get violent in the past but had calmed down.  He had significant difficulty getting along with people he worked with.  His wife owned the business he worked for and she eventually fired him for his inability to deal with others.  He had been out of work for one and a half years.  He reported periods of depression where he did not do anything and was withdrawn.  This caused problems in his marriage and his wife was not able to deal with it anymore.  He maintained his grooming habits.  He had suicidal thoughts but no plans or intentions.  He lacked energy and drive when depressed.  He stopped doing pleasurable things including watching sports.  He was a loner and his only outing was just going to group therapy.  He had no sense of foreshortened future though.  He experienced anxiety attacks.  There did not appear to be a significant remission of symptoms and he showed a limited capacity for adjustment.  His behavior was quite difficult and volatile at times.  The examiner noted that the Veteran was somewhat socially isolated and withdrawn as he only went out on an interactive basis with his group therapy program.  He only went to doctors visits and stayed in most of the time in the past when he was depressed.  He was competent to handle activities of daily living on a normal basis and was able to maintain his personal hygiene as well as other daily activities that were necessary to function on an adequate level.  His PTSD symptoms were significant sleeping difficulties, hypervigilance, irritable mood and temperament, loss of steady employment and difficulty maintaining his relationship with his wife and family members, difficulty being in crowds, problems with depression and occasional suicidal ideation, intrusive thoughts and memories and some guilt over what happened in Vietnam.  He appeared to be unemployable because he could not get along with the people he worked with and presented a hostile attitude towards fellow workers and clients.  A GAF score of 48 was recorded.

In an October 2008 letter, the Veteran's private therapist noted that his medications for his depression had increased.  His work efficiency had dropped to the point where he had stepped out of the family business of electrical contracting.  He could no longer sustain gainful employment due to the incapacitating effects of his PTSD.  He suffered from flashbacks, sleep disorder, severe depression, anger and anxiety disorder, problems of social isolation and inner personal relations.   A GAF score of 39 was recorded.  The physician noted that the Veteran's condition had deteriorated noticeably due to the continuing effects of his combat experiences combined with his past and current life stressors.

In this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place or memory loss for names of close relatives, own occupation, or own name.  There was no evidence of obsessions, compulsions, ideas of reference, hypomania, or agoraphobia.  The VA examiners also found him competent to manage his compensation benefits.  

Regarding social impairment, while the September 2008 VA examiner noted frequent marital conflict, the record indicates that the Veteran continues to live with his wife.  He also communicated with the VA examiner in a coherent manner and his thought process was logical and goal directed.  The Veteran was also alert and cooperative and the September 2008 VA examiner also indicated that he was oriented times four.

Although the Veteran was assigned a GAF score of GAF of 39 in the October 2008 private letter, which again reflected anywhere from some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Furthermore, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

The Board observes that a total disability rating based on individual unemployability has been granted, effective February 8, 2007.

The Board finds that an initial disability rating in excess of 70 percent is not warranted as the overall evidence of record on does not reflect that the Veteran's symptomatology constituted total occupational and social impairment.  

Consideration has been given to assigning staged ratings; however, at no time during the period on appeal has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial disability rating higher than 70 percent for PTSD is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims. 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's bilateral knee disability claim, service treatment records reflect that the Veteran received treatment on multiple occasions for knee complaints while in service.  The Veteran has current complaints of knee pain.  The Board points out that, like other symptoms, pain, numbness, and weakness, alone, without a diagnosed or identifiable underlying malady or disability, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)

However, while VA treatment records noted bilateral knee pain, a January 2007 VA examiner noted a history of left knee osteoarthritis.  Additionally, a July 2001 private treatment note diagnosed the Veteran with minimal degenerative disease and a tear of the lateral meniscus of the left knee.  As the Veteran potentially may have a current bilateral knee disability and had complaints of knee pain in service, the Board finds that the evidence indicates that the Veteran's claimed bilateral knee disabilities may be associated with service.  McClendon v. Nicholson, supra.  The Veteran should therefore be examined to determine whether or not he has a current bilateral knee disability and if so, whether it is etiologically related to service.

Regarding the Veteran's claim to service connection for a back disability, service treatment records reflect that the Veteran received treatment on multiple occasions for back complaints while in service.  

The Veteran has current complaints of low back pain which has been noted by multiple VA treatment records.  Additionally a January 2007 VA examiner indicated that he would expect with the Veteran's history that an MRI scanning of the lumbosacral spine would show degenerative disease of the lumbosacral spine whether it be disc disease or hypertrophic disease.  The examiner noted that while the Veteran's injury in the military would be of no relationship to his degenerative disease of the lumbosacral spine, the Veteran's low back pain dated from his military service.  As the Veteran potentially may have a current low back disability and had complaints of back pain in service, the Board finds that the evidence indicates that the Veteran's claimed back disability may be associated with service.  McClendon v. Nicholson, supra.  The Veteran should therefore be examined to determine whether or not he has a current back disability and if so, whether it is etiologically related to service.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a bilateral knee disability and a back disability, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for a back or knee disorder since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current low back disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a low back disability as a result of a verified event during active service.  Adequate reasons and bases are to be provided with the opinion.

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current bilateral knee disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a bilateral knee disability as a result of a verified event during active service.  Adequate reasons and bases are to be provided with the opinion.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


